DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the Pre-Appeal Brief filed on 06/15/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below. 
Applicant’s arguments with respect to the rejection(s) of claims 1-5, 8-11, 14-19, and 23, 26-28 being rejected under 35 U.S.C. §103 as being obvious over in view of Mische (US 20080125805) Makower, et al. (US 20050240147) have been fully considered and are persuasive.  
Examiner agrees with Applicant that Mische in view of Makower (US 20050240147) fails to disclose the step of remodeling the nasal septum, turbinate and/or mucosal tissue of the patient when expanding the first dilator. Both Mische and Makower are silent about remodeling the turbinate via. dilation, therefore the rejection of claim 1 over Mische in view of Makower is withdrawn. 
Regarding claims 16 and 19, Makower is silent on using two separate dilation catheters to treat a deviated septum, but teaches treating the right frontal sinus and left maxillary sinus. Therefore, one could not conclude that it would have been obvious to combine the Mische with the teachings of Makower in order to yield the predictable result of aligning the deviated septum. The rejection of claims 16 and 19 over Mische in view of Makower is withdrawn.
Upon further consideration, a new ground(s) of rejection is made in view of Mische (US 20080125805) and Mische (US 20080125805) in view of Sokol et al. (US 20180325422).
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 lists method steps (a) - (d), however, claim 10 is dependent from claim 1 which also lists steps (a) - (d). For clarification purposes, the examiner suggests to amend steps (a) - (d) in claim 10 to recite steps (e) - (h), particularly since claim 10 includes additional steps to claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "wherein the expansion of the positioned first dilator urges the nasal septum toward the second dilator, wherein the expansion of the positioned second dilator restricts movement of the urged nasal septum." in lines 15-18.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the expansion” is intended to reference back to the previously recited step of expanding or if it is introducing a state of the dilator.  It is suggested that the claim either recites “wherein the step of expanding…” or “wherein expansion …” for clarity purposes. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mische (US 20080125805).
Regarding claim 16, Mische discloses a method comprising:
(a) positioning a first dilator 214 adjacent to a first side of a nasal septum and a first turbinate in a nasal cavity of a patient (Fig. 21A and annotated Fig. 21B below; para. 0171);
(b) positioning a second dilator 216 between a second side of the nasal septum and a second turbinate (Fig. 21A and annotated Fig. 21B below; para. 0171); 
 (c) expanding the positioned first dilator (Figs. 16A-B; para. 0163, 0171); and 
(d) expanding the positioned second dilator (Fig. 21B, para. 0171), wherein the expansion of the positioned first dilator urges the nasal septum toward the second dilator, wherein the expansion of the positioned second dilator restricts movement of the urged nasal septum (Figs, 21A-B;  Para 0163 of Mische discloses that the bridge will be expanded to expand the passageway and Para. 0171 of Mische discloses that the bridges once in place are intended to exert force on the septum to keep it in proper alignment. Thus it is understood to that expansion of both bridges is intended to expand the passageway and exert force on the septum will both urge the septum in place and restrict movement once it is in place.)

    PNG
    media_image1.png
    431
    865
    media_image1.png
    Greyscale

Annotated Fig. 21B of Mische

Regarding claim 17, Mische discloses wherein the nasal septum is deviated laterally from a central plane before the acts of positioning the first and second dilators (Fig. 21A), wherein the expanded first dilator urges the nasal septum medially toward the central plane (Fig. 21B; para. 0171).
Regarding claim 18, Mische discloses wherein the expanded second dilator prevents movement of the medialized nasal septum past the central plane (Fig. 21B; para. 0171).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 10-11, 15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mische (US 20080125805) in view of Sokol et al. (US 20180325422) [hereinafter Sokol].
Regarding claim 1, Mische discloses a method comprising:
(a) inserting a first dilation catheter 162 into a first nostril of a patient (Fig. 16A-C and 20A-B; para. 0163 and 0170);
(b) positioning a first dilator [interpreted as the balloon 164, Figs. 16A-C) of the first dilation catheter between a nasal septum of the patient and a turbinate of the patient (21A-B; para. 0163 and 0171); 
(c) expanding the first dilator, thereby remodeling the nasal septum of the patient (Fig. 16A-C and 21A-B; para. 0163 and 0171); and;
(d) removing the first dilation catheter 162 from the first nostril of the patient (Fig. 16C; para. 0163).
Mische discloses that occlusive anatomy may be pushed against the walls of the nasal passageways to allow for proper air flow ([0170]), but Mische does not expressly disclose remodeling the turbinate or mucosal tissue of the patient when expanding the first dilator (as in step c).
Sokol in the same field of endeavor teaches a dilation structure for opening nasal passages to increased airflow which is configured to dilate any structure within the nose that would otherwise restrict the flow of air through nasal passages. Specifically, the reference teaches wherein the dilator is positioned within an opening defined by the nasal septum and the base of the inferior turbinate in order to open the nasal passages for increased air flow as it may be a critical choke point for air in the nasal passages (para. 0152). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to include the step of remodeling turbinate tissue in addition to remodeling the nasal septum of the patient when expanding the first dilator, since Sokol teaches it is advantageous to treat the area which may be a critical choke point for air in the passage (para. 0152).
Regarding claim 2, Modified Mische discloses wherein the nasal septum is deviated before the act of inserting the first dilation catheter, wherein the nasal septum is substantially straightened after the act of removing the first dilation catheter (Fig. 21A-B; para. 0078 and 0171 of Mische). 
Regarding claim 3, Modified Mische discloses wherein the first dilator comprises a balloon, wherein the act of expanding the first dilator comprises communicating an inflation fluid to the balloon (para. 0047, 0136 and 0163 of Mische).  
Regarding claim 4, Modified Mische discloses wherein the act of expanding the first dilator comprises medializing the nasal septum (Figs. 16A-C and 21A-B; para. 0163 and 0171 of Mische).
Regarding claim 8, Modified Mische discloses wherein the act of remodeling two or more of the nasal septum, the turbinate, or mucosal tissue of the patient comprises remodeling one or both of bone or cartilage in the nasal septum (Figs. 21A-B; para. 0163 discloses the dilating force of the balloon is strong enough to cause bone or cartilage to yield, deform or break the nasal septum.). 
Regarding claim 10, Modified Mische discloses all of the limitations set forth in claim 1. Mische further discloses inserting a second bridge (216) into a second nostril of the patient via a dilation catheter (Figs. 21A-B, para. 0171). It is understood that the steps for placing the first bridge (214) will be the same steps for placing the second bridge (216), including: inserting a second dilation catheter (162) into a second nostril of the patient (para. 0171), positioning the dilator 164 adjacent to a second side of the deviated nasal septum of the patient (Figs. 16A-C, 21A-B, para. 0171); and expanding the positioned dilator 164(Figs. 16A-C, 21A-B, para. 0171), and removing the dilator from the patient (para. 0171). 
It is not explicitly disclosed if the dilation catheter for placing the first bridge is the same dilation catheter for placing the second bridge or if there are two different dilation catheters being used. However, there are only a finite number of ways to insert/position the bridges; by either using one dilation catheter for positioning both bridges or separate dilation catheters for each respective bridge. Each possibility yields the predictable result of inserting/positioning the first and second dilators within the left and right nasal cavity in order to align a deviated septum. 
Therefore, it would be obvious to one of ordinary skill to choose from a finite number of options to modify the method of Mische to include a second dilation catheter to insert the second bridge into a second nostril of the patient. Doing so would provide the advantage of eliminating the need for the physician to reload the second stent on to the first dilation catheter, thereby reducing the time of surgery and to achieve the predictable result of inserting/positioning the first and second dilators within the left and right nasal cavity in order to align a deviated septum.
Regarding claim 11, the elements mapped to the prior art as indicated in the rejection of claims 1 and 10 above are the same expect, the claimed dilators for the purposes of claim 11 are mapped to bridges 214 and 216. Thus, modified Mische discloses wherein the act of positioning the second dilator (interpreted as bridge 216, Figs. 21A-B, para. 0171) comprises positioning the second dilator 216 at a depth corresponding to a depth of the positioned first dilator (interpreted as bridge 214, Figs. 21A-B, para. 0171), such that the first and second dilators are at corresponding depths on opposite sides of the nasal septum (Fig. 21B illustrates first and second bridges are positioned at corresponding depths). 
Regarding claim 15, Modified Mische discloses wherein the first and second dilators are inflatable (164, Fig. 16A-B; para. 0163, 0171 of Mische), wherein the act of expanding the first dilator comprises communicating inflation fluid from an inflation fluid source to the first dilator (para. 0047 and 0136 of Mische), wherein the act of expanding the second dilator comprises communicating inflation fluid from the inflation fluid source to the second dilator (para. 0047 and 0136 of Mische). 
Regarding claim 25, Modified Mische discloses wherein the turbinate comprises an inferior turbinate (para. 0152 of Sokol).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mische (US 20080125805) in view of Sokol et al. (US 20180325422) [hereinafter Sokol], as applied to claim 1 above, and in further view of Smith (US 20170360511).
Regarding claims 5 and 9, Modified Mische discloses all of the limitations set forth above in claim 1, including the step of remodeling the nasal septum and turbinate tissue of the patient when expanding the first dilator (para. 0152 of Sokol). However, Modified Mische fails to disclose wherein the act of expanding the first dilator comprises lateralizing the turbinate and wherein the act of remodeling two or more of the nasal septum, the turbinate, or mucosal tissue of the patient comprises fracturing bone in the turbinate.
Smith in the same field of endeavor teaches a method for treating a deviated septum, wherein the deviated septum is known to impinge on the turbinates, thereby causing severe headaches or migraines to the patient (para. 0011). To treat the deviated septum, the method involves eliminating all contact between the septum and the turbinates (superior, middle, or inferior) (para. 0031) by lateralizing the turbinate and/or fracturing bone in the turbinate via. dilation balloon (para. 0088-0089) for the purpose of avoiding injury to the olfactory nerve fibers and impair the sense of smell (para. 0088-0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Modified Mische to include the step of lateralizing or fracturing the turbinate, as taught by Smith, in order to eliminate contact points between the turbinate and the septum without traumatizing the mucosa (para. 0088), thereby opening up the nasal passageway. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mische (US 20080125805).
Regarding claim 19, Mische discloses a method comprising:
(a) inserting a first dilation catheter 162 into a first nostril of a patient (Figs. 16A-C and 21A-B; para. 0163 and 0171);
(b) positioning a first dilator 214 of the first dilation catheter between a first side of a deviated nasal septum of the patient and a turbinate of the patient (Fig. 21A and annotated Fig. 21B below; para. 0171); 
(c) inserting a second dilator 216 into a second nostril of the patient (Figs. 21A-B, para. 0171); 
(d) positioning the second dilator 216 adjacent to a second side of the deviated nasal septum of the patient (Figs. 21A-B, para. 0171);
(e) expanding the positioned first dilator 214 to medialize the deviated nasal septum and thereby remodeling the deviated nasal to achieve a substantially straight configuration of the nasal septum (Fig. 21A-B; para. 0171);
(f) expanding the positioned second dilator 216 to restrict movement of the nasal septum beyond the substantially straight configuration (Figs. 21A-B, para. 0171).
Mische further discloses inserting a second bridge (216) into a second nostril of the patient via a dilation catheter (Figs. 21A-B, para. 0171). It is understood that the steps for placing the first bridge (214) will be the same steps for placing the second bridge (216), including: inserting a second dilation catheter (162) into a second nostril of the patient (para. 0171), positioning the dilator 164 adjacent to a second side of the deviated nasal septum of the patient (Figs. 16A-C, 21A-B, para. 0171); and expanding the positioned dilator 164 (Figs. 16A-C, 21A-B, para. 0171). And removing the dilator from the patient (para. 0171). 
It is not explicitly disclosed if the dilation catheter for placing the first bridge is the same dilation catheter for placing the second bridge or if there are two different dilation catheters being used. However, there are only a finite number of ways to insert/position the bridges; by either using one dilation catheter for positioning both bridges or separate dilation catheters for each respective bridge. Each possibility yields the predictable result of inserting/positioning the first and second dilators within the left and right nasal cavity in order to align a deviated septum. 
Therefore, it would be obvious to one of ordinary skill to choose from a finite number of options to modify the method of Mische to include a second dilation catheter to insert the second bridge into a second nostril of the patient. Doing so would provide the advantage of eliminating the need for the physician to reload the second stent on to the first dilation catheter, thereby reducing the time of surgery and to achieve the predictable result of inserting/positioning the first and second dilators within the left and right nasal cavity in order to align a deviated septum.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Mische (US 20080125805) in view of Smith (US 20170360511).
Regarding claim 28, Modified Mische discloses all of the limitations set forth above in claim 19, including the step of remodeling the nasal septum and turbinate tissue of the patient when expanding the first dilator (para. 0152 of Sokol). However, Modified Mische fails to disclose wherein expanding the positioned first dilator further lateralizes the turbinate of the patient and thereby remodels the turbinate of the patient.
Smith in the same field of endeavor teaches a method for treating a deviated septum, wherein the deviated septum is known to impinge on the turbinates, thereby causing severe headaches or migraines to the patient (para. 0011). To treat the deviated septum, the method involves eliminating all contact between the septum and the turbinates (superior, middle, or inferior) (para. 0031) by lateralizing the turbinate and/or fracturing bone in the turbinate via. dilation balloon (para. 0088-0089) for the purpose of avoiding injury to the olfactory nerve fibers and impair the sense of smell (para. 0088-0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Modified Mische to include the step of lateralizing or fracturing the turbinate, as taught by Smith, in order to eliminate contact points between the turbinate and the septum without traumatizing the mucosa (para. 0088), thereby opening up the nasal passageway 
Allowable Subject Matter
Claims 14, 23, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Webster et al. (US 20110054438) teaches a balloon dilation system comprised of two dilation catheters (not labeled) (Figs. 3C and 3D) either inserted simultaneously or one at a time and are adjacent to each other; Once positioned, balloons (60,62) can be simultaneously inflated (para. 0033).
Wolf et al. (US 20120323232) in the same field of endeavor teaches that treating deviated septum, enlarged turbinates, mucosal swelling, and/or mucous production involves the remodeling or changing the structure of the nasal valve to improve nasal airflow (para. 0074).  The reference further teaches that it is known in the art to mechanically press laterally outwards against the internal nasal valve [formed by the nasal septum, upper lateral cartilage (ULC), and head of the inferior turbinate, para. 0011] of a patient via. an inflatable balloon to open and reshape the nasal cavity (para. 0088).
Jenkins et al. (US 2014/0277043) in the same field of endeavor teaches a method of using a balloon expanded against the middle turbinate to expressly fracture the turbinate, thereby laterally fracturing/remodeling the turbinate (see Figs. 22C and 23; para. 0192, 0194). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771 

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771